Per Curiam,
This action of assumpsit was brought to collect the frontage charges against defendant’s property on Hamilton street, for the construction of a sewer in said street, as set forth in plaintiff’s statement. The only assigned cause of demurrer is: “ No personal claim exists for the alleged debt, but the law gives therefor only an action in rem against the land.” The *518.court below .evidently.-thought, witb the defendant^ that the collection of such municipal claims, by a personal action against the owner of the abutting property, was unauthorized, and judgment for the defendant was accordingly entered. We have not been referred to any act of assembly that authorizes the collection of such claims otherwise than by the familiar proceeding in rem. Neither of the specifications of error is sustained.
Judgment affirmed.